DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 6,278,405) in view of MARUO et al. (US 2020/0119460).
With regard claim 1, Ha et al. discloses a customer premise equipment, comprising:
a wave antenna configured to receive and transmit antenna signals in wave band (Fig.1 element Antenna and col.3 lines 9-24); 
a radio frequency circuit coupled to the wave antenna and configured to control the wave antenna to receive and transmit the antenna signals (Fig.3 
a driver module coupled to the wave antenna to drive the wave antenna to rotate (Fig.3 element 121 and col.3 lines 31-40); 
a processor coupled to the radio frequency circuit and the driver module (Fig.3 element 101 and col.3 lines 9-12), wherein the processor is configured to: 
divide a scanning range of the wave antenna into a plurality of blocks (col.3 lines 41-61, where if each step has an angle of 45°, 360° = 45° x 8. Therefore, to rotate the flat antenna 110 by 360° (scanning range), the controller 107 rotates the shaft of the motor 123 by 8 steps (blocks).), and construct an interval step strategy based on the plurality of blocks (col.3 lines 41-61); 
control the driver module (Fig.1 element 107 and col.3 lines 25-40) to drive the wave antenna to rotate based on the interval step strategy to scan the plurality of blocks at intervals (col.3 lines 41-61); 
acquire a plurality of pieces of network information of antenna signals measured by the wave antenna under the plurality of blocks (Fig.3 element 105 RSSI and col.3 lines 25-61, where the controller 107 controls the driver 121 to rotate the shaft of the motor 123 by predetermined steps (or angles), and detects the RSSI value for every step using the RSSI detector 105 and the motor position detector 104.  The controller 107 determines the position of the flat antenna 110 depending on the detected position of the shaft of the motor 123 and stores the RSSI value and the positional information of the flat antenna 110 in the memory 106.); and 

Ha et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching a millimeter wave antenna configured to receive and transmit antenna signals in millimeter wave band.
	However, MARUO et al. teaches a millimeter wave antenna configured to receive and transmit antenna signals in millimeter wave band (para.14) in order to avoiding an increase in the size of an anechoic box and the complication of a work for replacement of receiving antennas (para.14). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the millimeter wave antenna configured to receive and transmit antenna signals in millimeter wave band as taught by MARUO et al. into Ha’s reference to make antenna 123 and 
With regard claim 2, Ha et al. further teaches wherein scanning ranges of the plurality of blocks are the same (col.3 lines 41-61, where if each step has an angle of 45°, 360° = 45° x 8. Therefore, to rotate the flat antenna 110 by 360° (scanning range), the controller 107 rotates the shaft of the motor 123 by 8 steps (blocks).)
The modified circuit of Ha et al. and MARUO et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein a scanning range of each block is less than a preset angle.
	However, at the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have wherein a scanning range of each block is less than a preset angle. Applicant has not disclosed that wherein a scanning range of each block is less than a preset angle provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the modified circuit of Ha et al. and MARUO et al. invention to perform equally well with having wherein a scanning range of each block is less than a preset angle because having wherein a scanning range of each block is less than a preset angle would have been a matter of obvious design choice to one of ordinary skill in the art.
With regard claim 13, which is a control method claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 20, which is a non-transitory storage medium claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 3-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633